 Case 3:17-cv-02989-X Document 310 Filed 12/29/20             Page 1 of 3 PageID 12499



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

   UNITED STATES OF AMERICA,                     §
                                                 §
              Plaintiff,                         §
                                                 §
   v.                                            §
                                                 §   Civil Action No. 3:17-CV-02989-X
   $4,480,466.16 IN FUNDS SEIZED                 §
   FROM BANK OF AMERICA                          §
   ACCOUNT ENDING IN 2653; et al.                §
                                                 §
              Defendants in rem.

                           MEMORANDUM OPINION AND ORDER

        In 2017, the United States seized the claimants’ property and filed this civil

forfeiture action. After a lengthy investigation, the government filed an indictment

for crimes of which the in rem property is allegedly the proceeds or instrumentalities

of. The United States then moved to stay the civil forfeiture proceeding pending the

resolution of the related criminal case [Doc. No. 303]. For the reasons below, the

Court GRANTS the motion and stays the civil forfeiture proceeding.

                                     I. Legal Standards

        The Civil Asset Forfeiture statute establishes that “[u]pon the motion of the

United States, the court shall stay the civil forfeiture proceeding if the court

determines that civil discovery will adversely affect the ability of the Government to

conduct a related criminal investigation or the prosecution of a related criminal

case.” 1


        1   18 U.S.C. § 981(g)(1).

                                             1
 Case 3:17-cv-02989-X Document 310 Filed 12/29/20           Page 2 of 3 PageID 12500



                                             II. Analysis

      The government contends that it possesses information that would adversely

affect the criminal prosecution if disclosed to the claimants at this time, and therefore

a stay is appropriate under section 981(g)(1). The claimants, however, point out that

the discovery deadline lapsed on October 4, 2018. 2         Because no more discovery

procedures are allowed, the claimants argue that there is no discovery to adversely

affect the government’s prosecution. The claimants therefore urge the Court to deny

the stay and set a deadline for the United States to respond to their motions for

summary judgment.

      But formal discovery procedures are not the only mechanism that discloses

evidence and information between the parties. The Court has recognized that there

is “no relevant distinction between the forced disclosure of this information through

traditional discovery procedures and compelling the government to disclose this same

information for the purpose [of] opposing claimants’ summary judgment motions.” 3

Further, the claimants do not cite any authority for the proposition that a court

cannot stay a case under section 981(g)(1) if the scheduling order’s discovery deadline

expired.

      In a sealed ex parte affidavit, the United States detailed how further discovery

would adversely affect its prosecution of the related criminal case. Because disclosure

via summary judgment response would be no different than disclosure through



      2   Doc. No. 306 at 7 (citing Doc. No. 136).
      3   Doc. No. at 219 at 6 (Fitzwater, J.).

                                                     2
 Case 3:17-cv-02989-X Document 310 Filed 12/29/20        Page 3 of 3 PageID 12501



formal discovery, the Court determines that civil discovery would adversely affect the

ability of the government to conduct the prosecution of a related criminal case.

Accordingly, the Court GRANTS the motion to stay civil forfeiture proceeding and

stays the case.

                                  III. Conclusion

      For the forgoing reasons, the Court GRANTS the motion to stay forfeiture

proceeding and STAYS this forfeiture proceedings pending the resolution of the

related criminal case.

      IT IS SO ORDERED this 29th day of December, 2020.




                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE




                                          3
